The defendants (George H. Pippin and Tabitha Hawkins) are charged with maintaining an illicit sexual intercourse during the two years preceding the finding of the bill of indictment, and, on the trial, to prove the offence, evidence was admitted of their being seen in bed together at a time antecedent to that protected by the statute of limitations.
The court charged the jury that it was competent for them to consider the relations between the parties as subsisting more than two years before the finding of the bill, and the other circumstances in evidence, including the fact that for the past two years and up to the trial they had lived alone in the same house.
To this instruction is directed the only exception relied on and pressed in this court. We find no error in the instruction, and it is fully warranted by the case of State v. Kemp, 87 N.C. 538. Let this be certified, c.
No error.                                Affirmed.